                                         Case 5:16-md-02752-LHK Document 472 Filed 06/19/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     IN RE YAHOO! INC. CUSTOMER DATA                       Case No. 16-MD-02752-LHK
Northern District of California
 United States District Court




                                  13     SECURITY BREACH LITIGATION
                                                                                               ORDER RE: FINAL APPROVAL
                                                                                               HEARING
                                  14

                                  15

                                  16

                                  17

                                  18           At the June 18, 2020 hearing on Plaintiffs’ motion for final approval of class action

                                  19   settlement and motion for attorney’s fees, the Court requested additional information, which

                                  20   Plaintiffs agreed to provide by June 26, 2020. For the convenience of the parties, the Court lists

                                  21   the information below.

                                  22           By June 26, 2020, Plaintiffs shall file two consolidated lists, one for the MDL case and one

                                  23   for the state court case, of the individuals who have billed any amount in the two cases. The

                                  24   consolidated lists shall include each individual biller’s firm, title/position, hourly rate, date of

                                  25   admission to the bar, number of hours billed, and description of the tasks performed. Further, for

                                  26   any individual who is listed as a “Staff/Project Attorney” or is paid hourly, Plaintiffs shall identify

                                  27   the individual’s salary and/or hourly wage.

                                  28                                                       1
                                       Case No. 16-MD-02752-LHK
                                       ORDER RE: FINAL APPROVAL HEARING
                                         Case 5:16-md-02752-LHK Document 472 Filed 06/19/20 Page 2 of 2




                                   1          Plaintiffs shall also file a separate list of individuals who billed any amount in the MDL

                                   2   case after the Court’s February 1, 2018 Order Re: Efficiency Protocols, along with the biller’s

                                   3   firm, title/position, hourly rate, date of admission to the bar, number of hours billed after February

                                   4   1, 2018, and a description of the tasks performed after February 1, 2018. ECF No. 208.

                                   5          Plaintiffs request a lodestar of $753,862 for work performed after Plaintiffs filed their

                                   6   motions for preliminary approval and attorney’s fees on January 31, 2020. ECF No. 416 at 23.

                                   7   Accordingly, Plaintiffs shall file a separate list of individuals who billed any amount after January

                                   8   31, 2020, along with the biller’s firm, title/position, hourly rate, date of admission to the bar,

                                   9   number of hours billed after January 31, 2020, and description of the tasks performed after

                                  10   January 31, 2020. See ECF Nos. 413, 415 (motions for final approval and attorney’s fees filed on

                                  11   January 31, 2020). Plaintiffs shall also provide a list of individuals who will bill in the future,

                                  12   along with the anticipated biller’s firm, title/position, hourly rate, date of admission to the bar,
Northern District of California
 United States District Court




                                  13   number of hours expected to be billed, and description of the tasks to be performed.

                                  14          Finally, Plaintiffs shall file the total payment provided and that will be provided to

                                  15   Professor Geoffrey Parsons Miller for his work, including payment for his declaration, ECF No.

                                  16   416-1, attendance at the final approval and attorney’s fees hearing, expenses, and any assistants.

                                  17   Plaintiffs shall provide the same information as to the Hon. Thierry Patrick Colaw (Ret.) as

                                  18   applicable. ECF No. 416-6.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: June 19, 2020

                                  22                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                      2
                                       Case No. 16-MD-02752-LHK
                                       ORDER RE: FINAL APPROVAL HEARING
